Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2021 has been entered.

Claims 1, 3, 6, 8, 11, and 15 have been amended, claims 2, 7, 13, 17, and 19-21 have been cancelled, and no new claims have been added.  Claims 1, 3-6, 8-12, 14-16, and 18 are subject to examination and have been examined.
Response to Arguments
Applicant's arguments filed January 14, 2021 have been fully considered but they are not persuasive for the following reasons:	

Applicant’s Argument:
Regarding Claims 1, 6, 11, and 15 (35 USC § 103): The Applicant argues in substance “Specifically, as shown in FIG. 2 of the present application (reproduced above for convenience), at step 202, it is determined whether the UE to be intercepted is an LBO UE based on the identifier of the UE to be intercepted. If the UE to be intercepted is an LBO UE, then the method proceeds with the step 203 and step 204, and at the step 204, the UE to be intercepted is set as a non-LBO UE. It can be seen that the UE to be intercepted is changed from the LBO UE to the non-LBO UE. Thus, it is respectfully submitted that the limitation "changing the UE to be intercepted from the LBO UE to a non-LBO UE" recited in claims 1, 6, 11, and 15 is not new matter.”

Examiner’s Response:
The Examiner respectively disagrees.  The claim limitation states changing the UE to be intercepted from the LBO UE to non-LBO UE upon receiving an attachment message associated with the UE to be intercepted as transmitted from the base station.
The previous limitation supported in the specification, setting the UE to be intercepted as a non-LBO UE, is significantly different in scope as follows:  The terms “changing” and “setting” carry different meaning such that changing something means there currently a definition prior to the change, whereas setting does not indicate there is a current definition prior to the setting.  For example, changing an item from A to B means that A is the current definition.  On the other hand, setting an item to B means that there may or may not be a current definition of the item, and if there is a current definition it is either unknown or not considered.  Further, changing may require setting, and setting may result in changing, but both require explicit definition in the specification as to this, which is not found.
With reference to Fig. 2 of the application, [0045] states “At step 202, it is determined whether the UE to be intercepted is an LBO UE based on the identifier of the UE to be intercepted. If so, the method proceeds with the step 203; otherwise it ends”.  Note nothing is mentioned that the UE is defined prior to this step as being an LBO.  In fact, the determination of the UE being a non-LBO is not even mentioned or shown in Fig. 2.  In other words the UE is undefined at this point, so no change can be made, and the UE can only be set as an LBO.
However, [0053] and Fig. 2 states “At step 204, upon receiving an attachment message associated with the UE to be intercepted as transmitted from the base station, the UE to be intercepted is set as a non-LBO UE, to enable an LI device to intercept traffic data for the UE to be intercepted” (emphasis added).  Note that the UE is set, not changed.  It could be interpreted 
In summary, the use of the term “changing” and “setting” carry different meanings, and it is not clear in the specification that the UE is marked as either an LBO or non-LBO to support the allegation that it is changed upon reattachment.  Therefore, the rejection remains with the explanation within.

Applicant’s Argument:
Regarding Claims 1, 6, 11, and 15 (35 USC § 103): The Applicant argues in substance “Yeuom fails to disclose "changing the UE to be intercepted from the LBO UE to a non-LBO UE upon receiving an attachment message associated with the UE to be intercepted as transmitted from the base station, to enable a Lawful Interception (LI) device to intercept traffic data for the UE to be intercepted" recited in amended claim 1, and also fails to disclose "said changing the UE to be intercepted from the LBO UE to the non-LBO UE upon receiving the attachment message associated with the ULE to be intercepted as transmitted from the base station comprises: determining whether the attachment message transmitted from the base station is transmitted by the UE to be intercepted based on the mark; and changing the ULE to be intercepted from 

Examiner’s Response:
The Examiner respectively disagrees.  It appears the applicant is arguing a piecemeal analysis and is reminded in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Because there is no definition in the specification regarding “changing from an LBO to a non-LBO”, the examiner uses a reasonable interpretation for those claims.  For example, Kato: [0048] teaches and changing the UE to be intercepted from the LBO UE to the non-LBO UE when the UE is detached from the network in which the LBO session takes place and attaches to the new visited network, in which the local breakout session will discontinue. This interpreted as changing the UE from an LBO to a non-LBO.  Yeuom: [0021] teaches upon receiving an attachment message associated with the UE to be intercepted as transmitted from the base station. Therefore, the rejection remains with the explanation within.

Regarding all other arguments presented by applicant, the arguments are substantially the same as those which have already been addressed above and in the interest of brevity; the examiner directs the applicant to those responses above.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-6, 8-12, 14-16, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amendments of claims 1, 6, 11, and 15, specifically in regard to the limitation changing the UE to be intercepted from the LBO UE to a non-LBO UE appear to be new matter.  It was not confirmed there is support in the Application Specification or the drawings for this limitation.  Nothing could be found relating to “changing from an LBO to a non-LBO”.  Instead, there are several instances in the specification of “setting the UE to be intercepted as a non-LBO “.  The previous limitation supported in the specification, setting the UE to be intercepted as a non-LBO UE, is significantly different in 
Therefore, the claims 1, 6, 11, and 15, along with dependent claims 3-5, 8-10, 12, 14, 16, and 18 which each depend from independent claim(s), and therefore, inherit the 35 U.S.C. 112 issues of independent claims, are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Throughout the text below the Applicant's claim citations are shown in italics whereas the examiner's interpretation and prior art citations are shown in bold.

Claims 1, 3-6, and 8-10 are hereby rejected under 35 U.S.C. 103 as being unpatentable over Hammer, et al. (hereafter Hammer) US Patent Publication 2016/0323178 A1 in view of Sirotkin, et al. (hereafter Sirotkin) US Patent Publication 2015/0016413 A1, in further view of Yeuom, et al. (hereafter Yeuom) US Patent Publication 2011/0292896 A1, and in further view of Kato, et al. (hereafter Kato) US Patent Publication 2010/0272063 A1.

Regarding Claim 1, Hammer teaches An interception method applied in a Local Break Out (LBO) scenario, comprising: (Hammer: [0048] "the intercept system and method "forces" the use of the local breakout environment ( LBO) in the visited network"),
determining whether the UE (UE 44) to be intercepted is an LBO UE based on the identifier (IMSI, IMEI, MSISDN) of the UE to be intercepted;  (Hammer: [0048, Fig. 2] "the intercept system and method "forces" the use of the local breakout environment ( LBO) in the visited network....the target system 54 checks identifiers, including IMSI, IMEI, MSISDN, in the diameter messages and determines to either relay or proxy the diameter messages. By way of example, a relayed message passes transparently, while a proxy message includes parameter substitution, such as changing the APN values as it passes through the target system 54", where [0025] "the system allows a local regulator to perform lawful interception (LI) of voice over LTE (VoLTE) traffic on users roaming to a visited network from a foreign home network");
to enable a Lawful Interception (LI) device to intercept traffic data for the UE to be intercepted, (Hammer: [0025] "the system allows a local regulator to perform lawful interception (LI) of voice over LTE (VoLTE) traffic on users roaming to a visited network from a foreign home network");
Hammer teaches a lawful interception method using LBO, but does not explicitly teach obtaining an interception command containing an identifier of a User Equipment (UE) to be intercepted.
obtaining an interception command containing an identifier of a User Equipment (UE) to be intercepted;  (Sirotkin: [0124, Fig. 2] "As indicated at block 202, the method may include communicating a message addressed to a cellular node, e.g., an eNB, over a cellular communication network, the message including a LI [Lawful Interception] IE indicating that content corresponding to one or more UEs connected to the cellular node is to be subject to LI", and [0156-0159] "a message including a Lawful Interception (LI) Information Element (IE) indicating the eNB is to enable LI with respect to one or more User Equipment (UEs) connected to the eNB....wherein the message comprises an identifier of a UE to be subject to LI");
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Hammer to include the teachings of Sirotkin in order to provide an interception command with an identifier of a UE subject to lawful interception (Sirotkin: [0124]).
Continuing the combination of Hammer and Sirotkin does not explicitly teach transmitting, when the UE to be intercepted is an LBO UE, a first notification message to a base station serving the UE to be intercepted to cause the UE to be intercepted to be reattached; upon receiving an attachment message associated with the UE to be intercepted as transmitted from the base station, wherein the method further comprises, subsequent to determining that the UE to be intercepted is an LBO UE based on the identifier of the UE to be intercepted: associating the UE to be intercepted with a mark, wherein said changing the UE to be intercepted from the LBO UE to the non-LBO UE upon receiving the attachment message associated with the UE to be intercepted as transmitted from the base station comprises: determining whether the attachment message transmitted from the base station is transmitted by the UE to be intercepted based on the mark.
However, Yeuom does teach transmitting, when the UE to be intercepted is an LBO UE, a first notification message (Bearer Setup Request) to a base station (HeNB 304) serving the UE to be intercepted to cause the UE to be intercepted to be reattached (RRC Connection Reconfiguration); (Yeuom: [0047, Fig. 4] "the MME 113 transmits the Bearer Setup Request message along with the TEID such that the HeNB 304 can retrieve the UE context. Next, the HeNB 304 performs an RRC Connection Reconfiguration procedure [includes attach] with the UE 101 (411) and updates the user plane table (412) such that the data received on the radio bearer are routed to the HeNB 304 other than the SGW 105");
upon receiving an attachment (Attach Request) message associated with the UE to be intercepted as transmitted from the base station (HeNB),  (Yeuom: [0021, Fig. 5] "Preferably, the local breakout service method further includes transmitting, when an Attach Request message is received from the user equipment, the Attach Request message including a local breakout indicator from the HeNB to the MME");
wherein the method further comprises, subsequent to determining that the UE to be intercepted is an LBO UE based on the identifier of the UE to be intercepted: associating the UE to be intercepted with a mark (local breakout APN); (Yeuom: [0022] "the local breakout APN has a fixed value for all user equipments and predefined between the user equipment and network, and the local breakout APN is formatted in forms of local, local.<mnc>.<mcc>, and <home eNB id>.<mnc>.<nnc>, or by inserting a home local breakout flag into the PDN request message, to support HeNB local breakout");
wherein said changing the UE to be intercepted from the LBO UE to the non-LBO UE upon receiving the attachment message associated with the UE to be intercepted as transmitted from the base station (Yeuom: [0021, Fig. 5]) comprises: determining whether the attachment message transmitted from the base station is transmitted by the UE to be intercepted based on the mark (local breakout APN). (Yeuom: [0044, Fig. 4] "When the UE 101 requests for the local breakout service by transmitting the Attach Request message or the PDN Connectivity Request message containing the local breakout APN, the MME 113 selects the address of the HeNB provided by the HSS 117 rather than performing a normal PGW selection process (403). In case that the UE 101 is connected to the HeNB 304 (i.e. the Attach Request message or the PDN Connectivity Request message is received via the HeNB 304), the MME 113 determines that the request is for the local breakout service and thus sends a Create Default Bearer Request including the International Mobile Subscriber Identity (IMSI) to the HeNB 304 (other than SGW 105)").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Hammer and Sirotkin to include the teachings of Yeuom in order to setup a UE for lawful interception in either an LBO or non-LBO environment (Yeuom: [0021-0022,0044, 0047]). 
Continuing, the combination of Hammer, Sirotkin, and Yeuom does not explicitly teach and changing the UE to be intercepted from the LBO UE to the non-LBO UE upon receiving an attachment message associated with the UE to be intercepted as transmitted from the base station; and changing the UE to be intercepted from the LBO UE to the non-LBO UE when the attachment message transmitted from the base station is transmitted by the UE to be intercepted.
However, Kato does teach and changing the UE to be intercepted from the LBO UE to the non-LBO UE upon receiving an attachment message associated with the UE to be intercepted as transmitted from the base station (Kato: [0048] "when the MN [Mobile Node] changes the local mobility management during an LBO IP session, i.e. when the MN roams (or rather moves) from one visited network to another network and is detached from the visited network (the network in which the LBO session takes place) and attaches to the new visited network, which also may be the HPLMN, the local breakout session will discontinue [i.e. the UE is changed to non-LBO]" where, as known in the art, an attachment uses an attachment request as in Yeuom [0021]);
and changing the UE to be intercepted from the LBO UE to the non-LBO UE when the attachment message transmitted from the base station is transmitted by the UE to be intercepted. (Kato: [0048] "when the MN [Mobile Node] changes the local mobility management during an LBO IP session, i.e. when the MN roams (or rather moves) from one visited network to another network and is detached from the visited network (the network in which the LBO session takes place) and attaches to the new visited network, which also may be the HPLMN, the local breakout session will discontinue [i.e. changed from an LBO to a non-LBO]" where, as known in the art, an attachment uses an attachment request as in Yeuom [0021]).  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Hammer, Sirotkin, and Yeuom to include the teachings of Kato in order to change a UE from an LBO to non-LBO for lawful intercept based on a reattachment (Kato: [0048]).

Regarding Claim 3, The method of claim 1, the combination of Hammer, Sirotkin, Yeuom, and Kato teaches further comprising: transmitting to the base station a second notification message carrying the identifier of the UE to be intercepted that has been set as a non-LBO UE to enable the base station to transmit the traffic data for the UE to be intercepted to a core network (PGW) based on the second notification message.  (Yeuom: [0044, Fig. 4] "When the UE 101 requests for the local breakout service by transmitting the Attach Request message or the PDN Connectivity Request message containing the local breakout APN, the MME 113 selects the address of the HeNB provided by the HSS 117 rather than performing a normal PGW selection process (403)" interpreted as a non-LBO if attach message does not contain LBO APN, and routing to the PGW is the core network).
The rational and motivation for adding this teaching of Yeuom is the same as for Claim 1.

Regarding Claim 4, The method of claim 1, the combination of Hammer, Sirotkin, Yeuom, and Kato teaches wherein the first notification message further causes the base station to associate the UE to be intercepted with a mark, such that the base station transmits the attachment message after determining that the UE transmitting the attachment message is the UE to be intercepted based on the mark (local breakout APN).  (Yeuom: [0021, Fig. 5] "Preferably, the local breakout service method further includes transmitting, when an Attach Request message is received from the user equipment, the Attach Request message including a local breakout indicator from the HeNB to the MME"...the local breakout APN has a fixed value for all user equipments and predefined between the user equipment and network, and the local breakout APN is formatted in forms of local, local.<mnc>.<mcc>, and <home eNB id>.<mnc>.<nnc>, or by inserting a home local breakout flag into the PDN request message, to support HeNB local breakout").
The rational and motivation for adding this teaching of Yeuom is the same as for Claim 1.

Regarding Claim 5, The method of claim 1, the combination of Hammer, Sirotkin, Yeuom, and Kato teaches wherein the identifier of the UE to be intercepted comprises at least one or more of: International Mobile Subscriber Identity (IMSI), International Mobile station Equipment Identity (IMEI), Mobile Subscriber Integrated Services Digital Network Number (MSISDN) or Network Access Identity (NAI).  (Hammer: [0048, Fig. 2] "the target system 54 checks identifiers, including IMSI, IMEI, MSISDN, in the diameter messages and determines to either relay or proxy the diameter messages. By way of example, a relayed message passes transparently, while a proxy message includes parameter substitution, such as changing the APN values as it passes through the target system 54").

Claim 6, Hammer teaches A core network device (Hammer: Fig. 1, e.g. MME 38, SGW 40, eNB 42) comprising: at least one processor; and a memory communicatively connected to the at least one processor, wherein the memory stores instructions executable by the at least one processor (Hammer [0021]), 
...in a Local Break Out (LBO) scenario... (Hammer: [0048] "the intercept system and method "forces" the use of the local breakout environment ( LBO) in the visited network"), 
a determining module configured to determine whether the UE to be intercepted is an LBO UE based on the identifier of the UE to be intercepted;  (Hammer: [0048, Fig. 2] "the intercept system and method "forces" the use of the local breakout environment ( LBO) in the visited network....the target system 54 checks identifiers, including IMSI, IMEI, MSISDN, in the diameter messages and determines to either relay or proxy the diameter messages. By way of example, a relayed message passes transparently, while a proxy message includes parameter substitution, such as changing the APN values as it passes through the target system 54");
to enable a Lawful Interception (LI) device to intercept traffic data for the UE to be intercepted, (Hammer: [0025] "the system allows a local regulator to perform lawful interception (LI) of voice over LTE (VoLTE) traffic on users roaming to a visited network from a foreign home network");
Hammer does not explicitly teach and the instructions comprises an obtaining module configured to obtain,…, an interception command containing an identifier of a User Equipment (UE) to be intercepted.
However, Sirotkin does teach and the instructions comprises an obtaining module (Fig. 1, communication unit 190/195 of eNB 104/106) configured to obtain,...an interception command (message) containing an identifier of a User Equipment (UE) to be intercepted; (Sirotkin: [0124, Fig. 2] "As indicated at block 202, the method may include communicating a message addressed to a cellular node, e.g., an eNB, over a cellular communication network, the message including a LI [Lawful Interception] IE indicating that content corresponding to one or more UEs connected to the cellular node is to be subject to LI", and [0156-0159] "a message including a Lawful Interception (LI) Information Element (IE) indicating the eNB is to enable LI with respect to one or more User Equipment (UEs) connected to the eNB....wherein the message comprises an identifier of a UE to be subject to LI");
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Hammer to include the teachings of Sirotkin in order to provide an interception command with an identifier of a UE subject to lawful interception (Sirotkin: [0124]).
Continuing the combination of Hammer and Sirotkin does not explicitly teach a transmitting module configured to transmit, when the UE to be intercepted is an LBO UE, a first notification message (Bearer Setup Request) to a base station serving the UE to be intercepted to cause the UE to be intercepted to be reattached; upon receiving an attachment message associated with the UE to be intercepted as transmitted from the base station, wherein the method further comprises, a marking module configured to associate the UE to be intercepted with a mark, after the determining module has determined that the UE to be intercepted is an LBO UE based on the identifier of the UE to be intercepted; wherein the setting module is configured to: determine whether the attachment message transmitted from the base station is transmitted by the UE to be intercepted based on the mark.
However, Yeuom does teach a transmitting module configured to transmit, when the UE to be intercepted is an LBO UE, a first notification message (Bearer Setup Request) to a base station serving the UE to be intercepted to cause the UE to be intercepted to be reattached;  (Yeuom: [0047, Fig. 4] "the MME 113 transmits the Bearer Setup Request message along with the TEID such that the HeNB 304 can retrieve the UE context. Next, the HeNB 304 performs an RRC Connection Reconfiguration procedure with the UE 101 (411) and updates the user plane table (412) such that the data received on the radio bearer are routed to the HeNB 304 other than the SGW 105");
upon receiving an attachment (Attach Request) message associated with the UE to be intercepted as transmitted from the base station (HeNB),  (Yeuom: [0021, Fig. 5] "Preferably, the local breakout service method further includes transmitting, when an Attach Request message is received from the user equipment, the Attach Request message including a local breakout indicator from the HeNB to the MME");
wherein the method further comprises, subsequent to determining that the UE to be intercepted is an LBO UE based on the identifier of the UE to be intercepted: associating the UE to be intercepted with a mark (local breakout APN); (Yeuom: [0022] "the local breakout APN has a fixed value for all user equipments and predefined between the user equipment and network, and the local breakout APN is formatted in forms of local, local.<mnc>.<mcc>, and <home eNB id>.<mnc>.<nnc>, or by inserting a home local breakout flag into the PDN request message, to support HeNB local breakout");
wherein the setting module is configured to: determine whether the attachment message transmitted from the base station is transmitted by the UE to be intercepted based on the mark (local breakout APN). (Yeuom: [0044, Fig. 4] "When the UE 101 requests for the local breakout service by transmitting the Attach Request message or the PDN Connectivity Request message containing the local breakout APN, the MME 113 selects the address of the HeNB provided by the HSS 117 rather than performing a normal PGW selection process (403). In case that the UE 101 is connected to the HeNB 304 (i.e. the Attach Request message or the PDN Connectivity Request message is received via the HeNB 304), the MME 113 determines that the request is for the local breakout service and thus sends a Create Default Bearer Request including the International Mobile Subscriber Identity (IMSI) to the HeNB 304 (other than SGW 105)").
Yeuom: [0021-0022,0044, 0047]). 
Continuing, the combination of Hammer, Sirotkin, and Yeuom does not explicitly teach and a setting module configured to change the UE to be intercepted from the LBO UE to a non-LBO UE, and change the UE to be intercepted from the LBO UE to the non-LBO UE when the attachment message transmitted from the base station is transmitted by the UE to be intercepted.
However, Kato does teach and a setting module (LMM) configured to change the UE to be intercepted from the LBO UE to a non-LBO UE, (Kato: [0048] "when the MN [Mobile Node] changes the local mobility management during an LBO IP session, i.e. when the MN roams (or rather moves) from one visited network to another network and is detached from the visited network (the network in which the LBO session takes place) and attaches to the new visited network, which also may be the HPLMN, the local breakout session will discontinue [i.e. the UE is changed to non-LBO]" where, as known in the art, an attachment uses an attachment request as in Yeuom [0021]),
and change the UE to be intercepted from the LBO UE to the non-LBO UE when the attachment message transmitted from the base station is transmitted by the UE to be intercepted. (Kato: [0048] "when the MN [Mobile Node] changes the local mobility management during an LBO IP session, i.e. when the MN roams (or rather moves) from one visited network to another network and is detached from the visited network (the network in which the LBO session takes place) and attaches to the new visited network, which also may be the HPLMN, the local breakout session will discontinue [i.e. changed from an LBO to a non-LBO]" where, as known in the art, an attachment uses an attachment request as in Yeuom [0021]).    
(Kato: [0048]).

Regarding Claim 8, The core network device of claim 6, the combination of Hammer, Sirotkin, Yeuom, and Kato teaches wherein the transmitting module is further configured to: transmit to the base station a second notification message carrying the identifier of the UE to be intercepted that has been set as a non-LBO UE to enable the base station to transmit the traffic data for the UE to be intercepted to a core network (PGW) based on the second notification message. (Yeuom: [0044, Fig. 4] "When the UE 101 requests for the local breakout service by transmitting the Attach Request message or the PDN Connectivity Request message containing the local breakout APN, the MME 113 selects the address of the HeNB provided by the HSS 117 rather than performing a normal PGW selection process (403)" interpreted as a non-LBO if attach message does not contain LBO APN, and routing to the PGW is the core network).
The rational and motivation for adding this teaching of Yeuom is the same as for Claim 6.

Regarding Claim 9, The core network device of claim 6, the combination of Hammer, Sirotkin, Yeuom, and Kato teaches wherein the first notification message further causes the base station to associate the UE to be intercepted with a mark, such that the base station transmits the attachment message after determining that the UE transmitting the attachment message is the UE to be intercepted based on the mark (local breakout APN).  (Yeuom: [0021-0022] "[0021, Fig. 5] "Preferably, the local breakout service method further includes transmitting, when an Attach Request message is received from the user equipment, the Attach Request message including a local breakout indicator from the HeNB to the MME"...the local breakout APN has a fixed value for all user equipments and predefined between the user equipment and network, and the local breakout APN is formatted in forms of local, local.<mnc>.<mcc>, and <home eNB id>.<mnc>.<nnc>, or by inserting a home local breakout flag into the PDN request message, to support HeNB local breakout").
The rational and motivation for adding this teaching of Yeuom is the same as for Claim 6.

Regarding Claim 10, The core network device of claim 6, the combination of Hammer, Sirotkin, Yeuom, and Kato teaches wherein the identifier of the UE to be intercepted comprises at least one or more of: International Mobile Subscriber Identity (IMSI), International Mobile station Equipment Identity (IMEI), Mobile Subscriber Integrated Services Digital Network Number (MSISDN) or Network Access Identity (NAI).  (Hammer: [0048, Fig. 2] "the target system 54 checks identifiers, including IMSI, IMEI, MSISDN, in the diameter messages and determines to either relay or proxy the diameter messages. By way of example, a relayed message passes transparently, while a proxy message includes parameter substitution, such as changing the APN values as it passes through the target system 54").

Claims 11-12, 14-16, and 18 are hereby rejected under 35 U.S.C. 103 as being unpatentable over Hammer, et al. (hereafter Hammer) US Patent Publication 2016/0323178 A1 in view of Yeuom, et al. (hereafter Yeuom) US Patent Publication 2011/0292896 A1.

Regarding Claim 11, Hammer teaches An interception method applied in a Local Break Out (LBO) scenario, comprising:  (Hammer: [0048] "the intercept system and method "forces" the use of the local breakout environment ( LBO) in the visited network");
to enable a Lawful Interception (LI) device to intercept traffic data for the UE to be intercepted, (Hammer: [0049] "instead of expecting the SGW, PGW, P-CSCF, and S-CSCF to perform the lawful interception functions, the lawful intercept probe 60 extracts the SIP and RTP to tap the user traffic").
Hammer does not explicitly teach receiving a first notification message containing an identifier of a User Equipment (UE) to be intercepted as transmitted from a core network; transmitting to the UE to be intercepted a reattachment instruction based on the identifier of the UE to be intercepted; and attaching the UE to be intercepted to the core network upon receiving an attachment message transmitted from the UE to be intercepted, wherein the method further comprises: receiving a second notification message indicating that the core network has changed the UE to be intercepted from an LBO UE to a non-LBO UE; and transmitting the traffic data for the UE to be intercepted to the core network based on the second notification message.
However, Yeuom does teach receiving a first notification message (Bearer Setup Request) containing an identifier (TEID) of a User Equipment (UE) to be intercepted as transmitted from a core network (MME 113);  (Yeuom: [0047, Fig. 4] "the MME 113 transmits the Bearer Setup Request message along with the TEID such that the HeNB 304 can retrieve the UE context"); 
transmitting to the UE to be intercepted a reattachment instruction (RRC Connection Reconfiguration) based on the identifier of the UE to be intercepted;  (Yeuom: [0047, Fig. 4] "the MME 113 transmits the Bearer Setup Request message along with the TEID such that the HeNB 304 can retrieve the UE context. Next, the HeNB 304 performs an RRC Connection Reconfiguration procedure with the UE 101 (411) and updates the user plane table (412) such that the data received on the radio bearer are routed to the HeNB 304 other than the SGW 105"); 
and attaching the UE to be intercepted to the core network upon receiving an attachment message (Attach Request) transmitted from the UE to be intercepted, (Yeuom: [0044, Fig. 4] "When the UE 101 requests for the local breakout service by transmitting the Attach Request message or the PDN Connectivity Request message containing the local breakout APN [Access Point Name], the MME 113 selects the address of the HeNB provided by the HSS 117 rather than performing a normal PGW selection process (403)").
wherein the method further comprises: receiving a second notification message (Create Default Bearer Request) indicating that the core network (MME 113) has changed the UE to be intercepted from an LBO UE to a non-LBO UE;  (Yeuom: [0053] "Referring to FIG. 6, the MME 113 receives an IP address request message transmitted by a UE 101 (602). If an IP address request message is received, the MME 113 checks the APN including in the IP address request message and determines whether the APN is a local breakout APN (604). If the APN is not a local breakout APN [i.e. a non-LBO], the MME 113 selects a PGW 107 providing PDN service indicated by the APN (606) and transmits a Create Default Bearer Request message to the SGW 105 (608)" interpreted as the selecting is changing the UE to be a non-LBO);
and transmitting the traffic data for the UE to be intercepted to the core network based on the second notification message. (Yeuom: [0053] "Referring to FIG. 6,...If the APN is not a local breakout APN, the MME 113 selects a PGW 107 providing PDN service indicated by the APN (606) and transmits a Create Default Bearer Request message to the SGW 105 (608)" where [0039] "The SGW 105 is responsible for...lawful interception (LI), and packet routing and forwarding function", and where Hammer: [0049] indicates instead the lawful intercept probe 60 extracts the SIP and RTP to tap the user traffic" ).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Sirotkin to include the teachings of Yeuom in order to setup a UE for lawful interception in either an LBO or non-LBO environment (Yeuom: [0044, 0047, 0021, 0039]). 

Regarding Claim 12, The method of claim 11, the combination of Hammer and Yeuom teaches further comprising, subsequent to receiving the first notification message (Bearer Setup Request) transmitted from the core network (MME 113): associating the UE to be intercepted with a mark (local breakout APN);  (Yeuom: [0021, Fig. 5] "Preferably, the local breakout service method further includes transmitting, when an Attach Request message is received from the user equipment, the Attach Request message including a local breakout indicator from the HeNB to the MME");
wherein said attaching the UE to be intercepted to the core network upon receiving the attachment message transmitted from the UE to be intercepted comprises: determining whether the attachment message is transmitted by the UE to be intercepted based on the mark (local breakout APN), (Yeuom: [0044, Fig. 4] "When the UE 101 requests for the local breakout service by transmitting the Attach Request message or the PDN Connectivity Request message containing the local breakout APN, the MME 113 selects the address of the HeNB provided by the HSS 117 rather than performing a normal PGW selection process (403). In case that the UE 101 is connected to the HeNB 304 (i.e. the Attach Request message or the PDN Connectivity Request message is received via the HeNB 304), the MME 113 determines that the request is for the local breakout service and thus sends a Create Default Bearer Request including the International Mobile Subscriber Identity (IMSI) to the HeNB 304 (other than SGW 105)"),
and attaching the UE to be intercepted to the core network when the attachment message is transmitted by the UE to be intercepted.  (Yeuom:0044, Fig. 4] "When the UE 101 requests for the local breakout service by transmitting the Attach Request message or the PDN Connectivity Request message containing the local breakout APN, the MME 113 selects the address of the HeNB provided by the HSS 117 rather than performing a normal PGW selection process (403)" interpreted as a non-LBO if attach message does not contain LBO APN).
The rational and motivation for adding this teaching of Yeuom is the same as for Claim 11.

Regarding Claim 14, The method of claim 11, the combination of Hammer and Yeuom teaches   wherein the identifier of the UE to be intercepted comprises at least one or more of: International Mobile Subscriber Identity (IMSI), International Mobile station Equipment Identity (IMEI), Mobile Subscriber Integrated Services Digital Network Number (MSISDN) or Network Access Identity (NAI).  (Hammer: [0048, Fig. 2] "the target system 54 checks identifiers, including IMSI, IMEI, MSISDN, in the diameter messages and determines to either relay or proxy the diameter messages. By way of example, a relayed message passes transparently, while a proxy message includes parameter substitution, such as changing the APN values as it passes through the target system 54").

Regarding Claim 15, Hammer teaches A base station (Fig. 1, eNodeB 42), comprising: at least one processor; and a memory communicatively connected to the at least one processor, wherein the memory stores instructions executable by the at least one processor, and the instructions comprises: (Hammer: [0021] "executable code and instructions stored in a computer readable medium and running on one or more processor-based systems"),
…in a Local Break Out (LBO) scenario…, (Hammer: [0048] "the intercept system and method "forces" the use of the local breakout environment ( LBO) in the visited network"),
to enable a Lawful Interception (LI) device to intercept traffic data for the UE to be intercepted, (Hammer: [0049] "instead of expecting the SGW, PGW, P-CSCF, and S-CSCF to perform the lawful interception functions, the lawful intercept probe 60 extracts the SIP and RTP to tap the user traffic").
teach a receiving module configured to receive,...a first notification message  a first notification message containing an identifier of a User Equipment (UE) to be intercepted as transmitted from a core network; a transmitting module configured to transmit to the UE to be intercepted a reattachment instruction based on the identifier of the UE to be intercepted; and an attaching module configured to attach the UE to be intercepted to the core network upon receiving an attachment message transmitted from the UE to be intercepted, wherein the receiving module is further configured to receive a second notification message indicating that the core network has changed the UE to be intercepted from an LBO UE to a non-LBO UE; and the transmitting module is further configured to transmit the traffic data for the UE to be intercepted to the core network based on the second notification message.
However, Yeuom does teach a receiving module configured to receive,...a first notification message a first notification message (Bearer Setup Request) containing an identifier (TEID) of a User Equipment (UE) to be intercepted as transmitted from a core network (MME 113);  (Yeuom: [0047, Fig. 4] "the MME 113 transmits the Bearer Setup Request message along with the TEID such that the HeNB 304 can retrieve the UE context"); 
a transmitting module configured to transmit to the UE to be intercepted a reattachment instruction (RRC Connection Reconfiguration) based on the identifier of the UE to be intercepted;  (Yeuom: [0047, Fig. 4] "Next, the HeNB 304 performs an RRC Connection Reconfiguration procedure with the UE 101 (411) and updates the user plane table (412) such that the data received on the radio bearer are routed to the HeNB 304 other than the SGW 105"); 
and an attaching module configured to attach the UE to be intercepted to the core network upon receiving an attachment message (Attach Request) transmitted from the UE to be intercepted, (Yeuom: [0021] "the local breakout service method further includes transmitting, when an Attach Request message is received from the user equipment, the Attach Request message including a local breakout indicator from the HeNB to the MME; transmitting a Location Update message including the address of the HeNB from the MME to the HSS"),
wherein the receiving module is further configured to receive a second notification message (Create Default Bearer Request) indicating that the core network (MME 113) has changed the UE to be intercepted from an LBO UE to a non-LBO UE;  (Yeuom: [0021] "Preferably, the local breakout service method further includes transmitting, when an Attach Request message is received from the user equipment, the Attach Request message including a local breakout indicator [indicating the UE is an LBO] from the HeNB to the MME", and [0053] "Referring to FIG. 6, the MME 113 receives an IP address request message transmitted by a UE 101 (602). If an IP address request message is received, the MME 113 checks the APN including in the IP address request message and determines whether the APN is a local breakout APN (604). If the APN is not a local breakout APN, the MME 113 selects a PGW 107 providing PDN service indicated by the APN (606) and transmits a Create Default Bearer Request message to the SGW 105 (608)" which is interpreted as changing the UE from an LBO to a non-LBO due to the APN not being a local breakout APN);
and the transmitting module is further configured to transmit the traffic data for the UE to be intercepted to the core network based on the second notification message.  (Yeuom: [0053, Fig. 6] "If the APN is not a local breakout APN, the MME 113 selects a PGW 107 providing PDN service indicated by the APN (606) and transmits a Create Default Bearer Request message to the SGW 105 (608)" where [0039] "The SGW 105 is responsible for...lawful interception (LI), and packet routing and forwarding function").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Sirotkin to include the teachings of Yeuom in order to setup a UE for lawful interception in either an LBO or non-LBO environment (Yeuom: [0044, 0047, 0021, 0039]).  

Regarding Claim 16, The base station of claim 15, the combination of Hammer and Yeuom teaches wherein the instructions further comprises: a marking module configured to associate the UE to be intercepted with a mark (local breakout APN), (Yeuom: [0022] "the local breakout APN has a fixed value for all user equipments and predefined between the user equipment and network, and the local breakout APN is formatted in forms of local, local.<mnc>.<mcc>, and <home eNB id>.<mnc>.<nnc>, or by inserting a home local breakout flag into the PDN request message, to support HeNB local breakout");
after the first notification message transmitted from the core network has been received, (Yeuom: [0046] "Upon receipt of the Create Default Bearer Request message, the HeNB 304 assigns an IP address to the UE directly and creates a UE context about the UE 101"),
wherein the attaching module is configured to: determine whether the attachment message is transmitted by the UE to be intercepted based on the mark (local breakout APN), (Yeuom: [0044, Fig. 4] "When the UE 101 requests for the local breakout service by transmitting the Attach Request message or the PDN Connectivity Request message containing the local breakout APN, the MME 113 selects the address of the HeNB provided by the HSS 117 rather than performing a normal PGW selection process (403). In case that the UE 101 is connected to the HeNB 304 (i.e. the Attach Request message or the PDN Connectivity Request message is received via the HeNB 304), the MME 113 determines that the request is for the local breakout service and thus sends a Create Default Bearer Request including the International Mobile Subscriber Identity (IMSI) to the HeNB 304 (other than SGW 105)"),
and attach the UE to be intercepted to the core network when the attachment message (Attach Request) is transmitted by the UE to be intercepted.  (Yeuom: [0021] "the local breakout service method further includes transmitting, when an Attach Request message is received from the user equipment, the Attach Request message including a local breakout indicator from the HeNB to the MME; transmitting a Location Update message including the address of the HeNB from the MME to the HSS").
The rational and motivation for adding this teaching of Yeuom is the same as for Claim 15.


Regarding Claim 18, The base station of claim 15, the combination of Hammer and Yeuom teaches wherein the identifier of the UE to be intercepted comprises at least one or more of: International Mobile Subscriber Identity (IMSI), International Mobile station Equipment Identity (IMEI), Mobile Subscriber Integrated Services Digital Network Number (MSISDN) or Network Access Identity (NAI).  (Hammer: [0048, Fig. 2] "the target system 54 checks identifiers, including IMSI, IMEI, MSISDN, in the diameter messages and determines to either relay or proxy the diameter messages. By way of example, a relayed message passes transparently, while a proxy message includes parameter substitution, such as changing the APN values as it passes through the target system 54").

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SCHNELL whose telephone number is (408)918-7541.  The examiner can normally be reached on Monday-Friday 6:30A - 4:00P PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.L.S/Examiner, Art Unit 2416   


/ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416